DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	This is a Final office action in response to communication received on July 30, 2021. Claims 1-4 are amended and pending. They are examined herein.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
[Examiner's Note - Claim Interpretation: As per claims 1 and 4, they are claimed as an information processing apparatus comprising a memory and a processor. The plurality of vehicles and what they include are not positively claimed, as again, claims 1 and 4 are to an information processing apparatus. Accordingly, the Applicant should claim these claims as a system to incorporate plurality of vehicles and what they include as positively claimed limitations; and as per claim 3, note it recites "determining whether" type conditional limitations in a method claim, however see MPEP 2111.04 note "See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims 
	Under step 1, per MPEP 2106.03, claims 1-2 are an apparatus; claim 3 is a method; and claim 4 is an apparatus. Thus, each claim 1-4, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

claims 1, 3, and 4 (taking recitation of claim 3 as representative) is as follows: (a) storing ... information about a color representing a vehicle body [...] displaying advertising information ...;
(b) determining whether a first request is set in first advertising information, the first request being a request for a color representing a vehicle body [...];
(c) determining whether a second request is set [...], the second request being a request for a representative color of colors included in the advertising information to be displayed [...];
(d) determining, in a case where there exists at least one of first request or the second request, the [...] that is to display first advertising information, [...], on a basis of a representative color of colors included in the first advertising information and the color representing the vehicle body [...], in such a way that the at least one of the first request or the second request is satisfied; and
(e) transmitting [or sending or communicating/sending] the first advertising information [...].
	Further, dependent claim 2, recites the same abstract idea as it further specifies the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. Claim 2 further recites to receive position information of a vehicle [or end device], determine, as the first vehicle [or end device], a vehicle that can reach a gathering spot set in the first advertising information at a gathering time set in the first advertising information, [...], and transmit/send a gathering instruction including the gathering time and the gathering spot, together with the first advertising information [or end device(s)].
	(II) Thus, based on the foregoing recitation, the claims recite an abstract idea of presenting advertisement on vehicle (or end device) display based on evaluation of vehicle certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
claims 1, and 3-4 at least are a memory, a processor, plurality of vehicles includes a display device installed facing outside the vehicle body and is capable of displaying advertising information on the display device, and a processor; and per claim 2 capability of ascertaining position information.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed disclosure Figs 1-4 and their associated disclosure, and as-filed spec. para. [0036]. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0004]. 
	The server/processor executing the "apply it" instruction is further connected to one or more device e.g. vehicle capable of communicating data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and also appears to be communicating vehicle position or location information gathered via a GPS, for instance once again see [0036]. However, such gathered data e.g. data gathered from 
	Further, the process is similar to collecting information (vehicle body color, position, etc.), analyzing it (whether there is a match between vehicle body color and ad color, and evaluation based on position of vehicle whether vehicle be able to reach or participate in an event situated at other location in time), and displaying certain results of the collection and analysis, i.e. similar to Electric Power Group (hereinafter EPG). Certain result here is a tailored/filtered content based on information about the vehicle matching with abstract criteria (Int. Ventures v. Cap One Bank ‘382 patent). 
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some 
	Thus, the abstract idea of presenting advertisement on vehicle display based on evaluation of vehicle meeting abstract criteria such as matching color of ad with vehicle body color, time, and location which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-4, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of presenting advertisement on vehicle display based on evaluation of vehicle meeting abstract criteria such as matching color of ad with vehicle body color, time, and location which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).

	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) - [similarly here one or more requests and one or more ad(s) are transmitted]; 

	(ii) (a) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), (b) Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53, (c) Patent No.: US 6,272,495 [PCT Pub. Date 10/29/1998] note "The text object is produced by an examination of the free-format data by applying natural language processing techniques, such as parsing, which is known in the prior art. Such language processing techniques have been applied to "clean" or "scrub" databases and large and complex software systems have been applied. In each case in the prior art, however, the natural language processing has been applied to analyse the data to enable the creation of new database fields.", (d) Pub. No.: US 2011/0060645 [0090] note "The external content may be identified based on criteria including the nature of the content that can be processed. For example, content from a selectable domain may include all content that is operable to be processed by a means of semantic analysis (including approaches such as natural language processing of unstructured text, named entity extraction, mapping to linked data through open standards for semantic representation, and many other approaches that are well known in the art)."; and (e) Patent No.: US 9,418,375 [Filed: 01/29/2016] note "Product recommendation program 122 determines product categorization, product characterization, product attributes, and identifies similar products using one or more known methods such as extracting information from embedded metadata, tags, using NLP, deep linguistic processing, or other known information extraction techniques to collect data used to classify and characterize the product to be rated." - [similarly here it appears information as set forth in the advertising e.g. color is parsed/extracted];
	(iii) Regarding the GPS based data gathering of vehicle's position, it is simply being gathered from what appears to be a generic built in component in vehicles and/or consumer 
(a) see Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; 
(b) see Pub. No.: US 2009/0288012 note [0298] note "The user's location can be determined by the system using one or more well-understood methods such as GPS, triangulation, or by determining if they are near parts of the system such as short range transmitter access points which have had their locations determined, either by some automated means such as global positioning system (GPS) or by having had its location entered into the system manually."
(c) see Pub. No.: US 2012/0101881 paras. [0254] note "For example, the app may utilize the GPS coordinates to determine the merchant store within the user is present, and direct the user to a website of the merchant."; [0258] note "In some implementations, the app may provide the L-PROMO with the GPS location of the user. Based on the GPS location of the user, the L-PROMO may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission.", and
(d) Pub. No.: US 2011/0029370 paras. [0060] note "Various techniques may be employed to reduce the probability of fraud in the reporting of presence at a store. In some embodiments, an assertion of presence at a store may be validated against various criteria such as the last known location of the mobile phone and the time since the last known location and/or error radius of the mobile phone (which in some embodiments may be required to be instantaneous and/ or received within a short time threshold, such as ten seconds). If it is determined that it is unlikely that the mobile phone traveled from the last known location since the time of the last report, the assertion may be rejected. In some embodiments, multiple sequential locational reports and/or assertions of presence in stores, and the times thereof, may be analyzed to determine whether it is plausible that the reports are accurate, and the assertion may be rejected if it is determined not to be plausible, e.g. if it requires a rapidity of transit that is infeasible, for example a velocity in excess of 80 miles per hour for over short (e.g. less than two hour) periods of time."; also see [0021]; [0030]-[0034]; and [0037] - [similarly here vehicles position data is gathered using GPS]; and

	(iv) Regarding displaying on interface and/or vehicle displays, see (a) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)."; (b) JP2013089096A see Abstract; Figures 7-8 and their associated description; and note " a plurality of images (videos) and messages are displayed, or the same image (video) and messages are displayed by changing the background color. As an example of displaying images (videos) and messages in conjunction with each vehicle body display unit 11, images (videos) related to a similarly here as a post solution advertisements are communicated or displayed on vehicle displays].
	
	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (Pub. No.: US 2019/0268743), referred to hereinafter as Cho.
[Examiner's Note - Claim Interpretation: As per claims 1 and 4, they are claimed as an information processing apparatus comprising a memory and a processor. The plurality of vehicles and what they include are not positively claimed, as again, claims 1 and 4 are to an information processing apparatus. Accordingly, the Applicant should claim these claims as a system to incorporate plurality of vehicles and what they include as positively claimed limitations; and as per claim 3, note it recites "determining whether" type conditional limitations claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10." Therefore, the Examiner suggests claiming it as "determining a first request is set" by omitting recitation of "whether" at least for the method claim 3. The Examiner has considered each limitation as positively claimed in order to facilitate compact prosecution of this application.]
	As per claims 1, 3, and 4,
	- as per claim 1 Cho discloses an information processing apparatus comprising: a memory that holds information about a color representing a vehicle body of each of a plurality of vehicles (see Figs. 1, 30 "S3005", and their associated disclosure; [0151] note "vehicle profile may include information including vehicle type, model, make, color, size, etc."; [0159] note "cluster advertisement is selected only when the connected vehicle is determined to be able to participate in a cluster advertisement, based on the location of the connected vehicle, a driver profile, an advertiser profile, vehicle information ( e.g., model, make, color, etc. of the connected vehicle), or the like"), wherein each of the plurality of vehicles includes a display device installed facing outside the vehicle body and is capable of displaying advertising information on the display device (see Fig. 5A note "S511";  [0162] note "the connected vehicle is further configured to reproduce the one or more advertisements either internally via internal displays 9 and their associated description; [0177]-[0178])
	- as per claim 3 Cho discloses an information processing method comprising: storing, in a memory, information about a color representing a vehicle body of each of a plurality of vehicles (see Figs. 1, 30 "S3005", and their associated disclosure; [0151] note "vehicle profile may include information including vehicle type, model, make, color, size, etc."; [0159] note "cluster advertisement is selected only when the connected vehicle is determined to be able to participate in a cluster advertisement, based on the location of the connected vehicle, a driver profile, an advertiser profile, vehicle information ( e.g., model, make, color, etc. of the connected vehicle), or the like"; [0179]), wherein each of the plurality of vehicles includes a display device installed facing outside the vehicle body and is capable of displaying advertising information on the display device (see Fig. 5A note "S511";  [0162] note "the connected vehicle is further configured to reproduce the one or more advertisements either internally via internal displays and/or speakers or externally via external displays and/or speakers"; [0203])
	- as per claim 4 Cho discloses an information processing apparatus comprising: a memory that holds information about a representative color of colors included in advertising information, for each of a plurality of advertising information pieces to be displayed on a vehicle including a display device that is installed facing outside a vehicle body (see Figs. 1, 30 "S3005", and their associated disclosure; [0151] note "vehicle profile may include information including vehicle type, model, make, color, size, etc."; [0159] note "cluster advertisement is selected only when the connected vehicle is determined to be able to participate in a cluster advertisement, based on the location of the connected vehicle, a driver profile, an advertiser profile, vehicle 9 and their associated description; [0177]-[0178]); and 

	- as per claim limitations of claims 1, 3, and 4 Cho discloses 
	(a) determine whether a first request is set in first adve11ising information. the first request being a request for a color representing a vehicle body of a vehicle of which the first advertising information is displayed on the display device (see [0128]; [0135]; [0149]-[0151]; [0168] note "At S545, the ADC server is configured to send a mission inquiry along with mission information, based in part on the location of the connected vehicle, driver profile, advertiser profile, or the like. Some drivers may prefer to carry out mission advertisements than other types of advertisements. Some advertisers may also prefer to use certain types of connected vehicles (e.g., vehicle make, model, size, color, etc.) for their advertisements. Based on such profiles of the driver and advertisers, as well as the information of the connected vehicle, the ADC server may be configured to identify and classify the connected vehicle as a mission candidate vehicle for a carry-out of one or more mission advertisements."; [0315] note "The method of embodiment 29A-4, wherein the event carryout condition comprises at least one of: a vehicle type, a vehicle color, age of a driver, sex of the driver, a maximum number of vehicles for the specific event. 29A-6.");

(b) determine whether a second request is set in a first vehicle, the second request being a request for a representative color of colors included in the advertising information to be displayed on the display device of the first vehicle (see Fig. 5A note "S505" and its associated disclosure; [0159] note "cluster advertisement is selected only when the connected vehicle is  determined to be able to participate in a cluster advertisement, based on the location of the connected vehicle, a driver [0294]-[0297]; [0310]);

(c) Cho discloses determine, in a case where there exists at least one of first request or the second request, the first vehicle that is to display first advertising information, from the plurality of vehicles, on a basis of a representative color of colors included in the first advertising information and the color representing the vehicle body of each of the plurality of vehicles, in such a way that the at least one of the first request or the second request is satisfied (see Fig. 5A note "S505" and its associated disclosure; [0159] note "cluster advertisement is selected only when the connected vehicle is  determined to be able to participate in a cluster advertisement, based on the location of the connected vehicle, a driver profile, an advertiser profile, vehicle information ( e.g., model, make, color, etc. of the connected vehicle), or the like."; [0168] note "At S545, the ADC server is configured to send a mission inquiry along with mission information, based in part on the location of the connected vehicle, driver profile, advertiser profile, or the like. Some drivers may prefer to carry out mission advertisements than other types of advertisements. Some advertisers may also prefer to use certain types of connected vehicles (e.g., vehicle make, model, size, color, etc.) for their advertisements. Based on such profiles of the driver and advertisers, as well as the information of the connected vehicle, the ADC server may be configured to identify and classify the connected vehicle as a mission candidate vehicle for a carry-out of one or more mission advertisements."; [0315] note "The method of embodiment 29A-4, wherein the event carryout condition comprises at least one of: a vehicle type, a vehicle color, age of a driver, sex of the driver, a maximum number of vehicles for the specific event. 29A-6."; [0202]; [0203]; [0213]; [0294]-[0297]; [0310]); and

(d) Cho discloses transmit the first advertising information to the first vehicle (see Fig. 5A note "S507" - "S511"; [0140] note "the communication unit 301 of the server 107 may be configured to include a receiving unit (not shown) configured to receive certain data (e.g., vehicle location information, vehicle status and diagnostic data, advertisement status, etc.) from one or more clients 101 or 103 and a transmitting unit (not shown) configured to send commands and/or data including advertisements to the clients 101 or 103"; [0202]; [0213]).

	As per claim 2, Cho discloses the claim limitations of claims 1. Cho discloses wherein the processor is further configured to receive position information of a vehicle from each of the plurality of vehicles (see [0140] note "the communication unit 301 of the server 107 may be configured to include a receiving unit (not shown) configured to receive certain data (e.g., vehicle location information, vehicle status and diagnostic data, advertisement status, etc.) from one or more clients 101 or 103 and a transmitting unit (not shown) configured to send commands and/or data including advertisements to the clients 101 or 103"; [0150]; [0151] note "vehicle location includes current location information of a connected vehicle and/or destination location information."; [0295]-[0297]),
	- Cho discloses determine, as the first vehicle, a vehicle that can reach a gathering spot set in the first advertising information at a gathering time set in the first advertising information, from the plurality of vehicles (see [0023]; [0151]; [0152]; [0171]; [0204]; [0205] note "if the number of connected vehicles participating in the upcoming advertisement event is high, the server 107 may pay a high reward 1609 to participating connected vehicles ( or drivers of the connected vehicles), thereby inducing or encouraging a high level of participation in the 
	- Cho discloses transmit a gathering instruction including the gathering time and the gathering spot, together with the first advertising information (see [0011]; [0062] note "one or more advertisements may be delivered and/or reproduced on a plurality of connected vehicles so that the effect of advertisement may be significantly increased. Also, using one or more connected vehicles as an advertisement platform, as well as by reproducing the one or more advertisements, based in part on location information, local time information, or attributes of people around the connected vehicles, the effect of advertisement may be significantly increased"; [0171]; [0187]; [0210]; [0213]; [0295]-[0297]; [0304]; [0308]).
	Response to Applicant's Remarks/Arguments
5.	Regarding "I. 35 U.S.C. §101 Rejection" the Examiner finds the Applicant's arguments unpersuasive. Claim is considered as a whole under step 2A, however the analysis is broken down in two prongs. Under prong one based on abstract recitation as present in the claims it is determined whether any of the grouping apply; and next under prong two "prong two asks does recite additional elements that integrate the judicial exception into a practical application?"
	"A. Under Step 2A, Prong One, the claimed features do not constitute an abstract idea" - it is squarely clear from the Non-Final OA which grouping (and sub-grouping) based on the abstract recitation in the claims is clearly invoked note "(II) Thus, based on the foregoing recitation, the claims recite an abstract idea of presenting advertisement on vehicle display based on evaluation of vehicle meeting abstract criteria such as matching color of ad with vehicle body color (claim 1), time, and location (claim 2) which falls in one or more of the enumerated groupings of abstract ideas, namely certain methods of organizing human activity and can be implemented in human analog where a human evaluates based on criteria which vehicles to send ads to, based on evaluation of abstract criteria such as, once again, vehicle body color, time, and location. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C." For clarity the examiner has deleted "and can be implemented in human analog where a human evaluates based on criteria which vehicles to send ads to, based on evaluation of abstract criteria such as, once again, vehicle body color, time, and location." 
	The Examiners, per 2019 PEG, are to apply one or more groupings based on abstract recitation. Next regarding "1. Contrary to the Examiner's assertions, the claimed features do not a method of organizing human activity" - it is squarely apparent from the foregoing which sub-grouping is underlined in the OA, yet the Applicant argues in view of non-underlined "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)." Therefore, collecting information from vehicle owner (color), advertiser (color), and the vehicle itself; analyzing/matching such information with abstract criteria such as color, position, etc.; and outputting a result or outcome of the analyzing/matching in form of a filtered/matched ad on a display is an abstract process similar to the one found to be ineligible in EPG  and also certain result here is a tailored/filtered/matched content based on collected information matching with abstract criteria (Int. Ventures v. Cap One Bank ‘382 patent).
	Next, regarding "2. Contrary to the Examiner's assertions, the claimed features do not constitute a mental process", however although mental processes was not applied note "Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53." However, again this abstract grouping was not relied upon and the claims based on the abstract recitation recite "certain methods of organizing human activity" note once again "The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships emphasis added on the underlined) which appears to be ignored by the Applicant. Indeed, under prong one additional elements are not evaluated. Thus, the Applicant's arguments against prong one analysis in view of additional elements such as processor and transmit is unpersuasive.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Next regarding "B. Under Step 2A, Prong Two, the claimed features are not  "directed to" an abstract idea, and instead, integrate the alleged judicial exception into a practical application, i.e., an improvement to technology" the Applicant argues "present application is directed to improving the effect of an adve11isement displayed on a vehicle body" in view as-published spec. para. [0039], however that is an abstract concept as explained above, note "EPG  and also certain result here is a tailored/filtered/matched content based on collected information matching with abstract criteria (Int. Ventures v. Cap One Bank ‘382 patent)."; and the Applicant further argues "As a result of the claimed configuration, which is implemented in a way that is not taught by the prior art, information processing technology is improved by performing a function not previously performed in the art, and without monopolizing the alleged judicial exception, as required by the Revised Guidance. Accordingly, in view of the claimed features as a whole, the claimed apparatus and method provide an improvement to the computer-related technology of displaying appropriate information on a vehicle, thereby providing a practical application of the alleged abstract idea." 
First prior-art is not a proper evaluation under 35 U.S.C. 101, for instance note "Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for "an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself." Alice, 134 S. Ct. at 2355. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304." 
	Second, the Examiner notes that the Applicant has not properly identified additional elements and argues in view of what appears to be the entire claim and its result, however note "note (i) "By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem"))" - see MPEP 2106.05(f); and/or (ii) see MPEP 2106.05(h) "For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)" - similarly here the Applicant intends to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide advertising content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	And, third, regarding "C. Similar to the facts of McRO, the claimed features provide an improvement that is implemented as a computer-related technology" the Examiner finds no correlation with McRO and the instant application and finds the argument unpersuasive for the reasons already noted under prong two analysis and second point above. 
	Thus, the abstract idea of presenting advertisement on vehicle display based on evaluation of vehicle meeting abstract criteria such as matching color of ad with vehicle body color, time, and location which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
directed to the abstract idea, and require further analysis under Step 2B.
	Regarding "II. Prior Art Rejection" arguments, the Applicant argues as follows:
	"The Office Action alleges that Cho discloses that a cluster advertisement is selected only when the connected vehicle is determined to be able to participate in a cluster advertisement, based on the location of the connected vehicle, a driver profile, an advertiser profile, vehicle information (e.g., model, make, color, etc. of the connected vehicle). However, Cho does not make any determinations based on the colors included in the first advertising information, and the Office Action has not provided any support for the assertion that Cho discloses this feature. Instead, Cho only discuses "color" with respect to the color of the vehicle. Thus, Cho does not disclose making a determination of whether a second request has been set, in the manner required by the claims."

	The claims must be given their broadest reasonable interpretation in light of the as-filed specification. The claims are amended and the rejection has been updated in view of the filed claim amendments. It is apparent that the Applicant has not considered Cho fully and reasonably and/or is limiting the full scope of Cho as would be understood by a PHOSITA. Thus, the Examiner disagrees with such limited characterization of Cho. Cho clearly teaches the argued claim limitation, see Cho 0128]; [0135]; [0149]-[0151]; [0168] note "At S545, the ADC server is configured to send a mission inquiry along with mission information, based in part on the location of the connected vehicle, driver profile, advertiser profile, or the like. Some drivers may prefer to carry out mission advertisements than other types of advertisements. Some advertisers may also prefer to use certain types of connected vehicles (e.g., vehicle make, model, size, color, etc.) for their advertisements. Based on such profiles of the driver and advertisers, as well as the information of the connected vehicle, the ADC server may be configured to identify and classify the connected vehicle as a mission candidate vehicle for a carry-out of one or more mission advertisements."; [0315] note "The method of embodiment 29A-4, wherein the event carryout condition comprises at least one of: a vehicle type, a vehicle color, age of a driver, sex of the driver, a maximum number of vehicles for the specific event. 29A-6." Accordingly, color as per and color as per advertiser preference, i.e. advertising information such as color which is advertiser preference is what is matched along with vehicle body color to display an ad on the display facing outwards on one or more targeted vehicles  is contemplated by Cho based on the foregoing. 
	Therefore, the Examiner respectfully finds the Applicant's arguments unpersuasive.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note as follows:

	i.	Pub. No.: US 20140249913 see Figs. 12, 15-16, and their associated descriptions; [0181] note " respective vehicles 10 which exist in a specific area where an advertisement should be displayed, respective body display parts 11 cooperate to display an identical or plural images (pictures) and/or messages in order or synchronously, or to display an identical image (picture) with background color changed, as schematically shown in FIG. 15"; [0182] note "shown in FIG. 16, the "synchronous display" as one embodiment of the "cooperative display" is a display embodiment in which, for example, in respective vehicles 10 which exist in a specific area where an advertisement should be displayed, respective body display parts 11 synchronously display an identical image (picture) and/or a message all at once, or respective body display parts 11 synchronously display an identical image (picture) and/or a message all at once in accordance with genders and/or ages, etc. of the user of the information terminal device 40 (advertisement receiver) who is an audience (viewer) (in conjunction with audience). And as an example of an embodiment in which respective body display parts 11 synchronously display an image (picture) and/or a message, there is a "still image display" in which respective vehicles 10 which exist in a specific area where an advertisement should be displayed continue displaying an identical still image on their respective body display parts 11 in a time zone when an advertisement should be displayed. By designating such a "synchronous display" as a display embodiment, all the body display parts 11 of plural vehicles 10 which exist in a specific area display a synchronized image (picture) and/or message all at once, and therefore a strong impression can be given to the user of the information terminal device 40 (advertisement receiver) who looked at this image (picture) and/or message, i.e., an advertisement, to heighten a propaganda effect."
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.P/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688